Title: To James Madison from Robert R. Livingston, 13 February 1804
From: Livingston, Robert R.
To: Madison, James



Sir
Paris 13 February 1804
The principal object of this is to Send you an extract of a letter Just received from Mr Graham, as it is possible that Mr Pinkney may not find So early an opportunity of writing to you. It appears by Mr Graham’s letter that Mr Pinkney had not yet received information of the Communication made by the Spanish Court to the First Consul on the Subject of our Treaty. After this I think it impossible that the troops he Speaks of can be designed to act against us tho’ I think it very probable that they will be placed upon our frontiers which they may endeavour to narrow. It is therefore important to us to take care in time to Strenghten [sic] ourselves on those quarters. [As] Spain entertains a decided jealousy for us would it not be good policy to disarm it by exchanging a part of our territory on the southwest of Louisiana against Florida and obtaining at the same time a sum of money in addition thereto if money is at all an object in matters of such moment if you were so inclined (tho I own I should not think [it] good policy) I am satisfied that you might obtain from Spain the whole fifteen million together with New [Or]leans and the Florida[s] in exchange for the teritory to the west of the Mississippi [&] with half a million at my disposition I would undertake to make a treaty for you upon that ground. The plot I mentioned in my last appears to have been very Serious—it is Scarce doubted that Georges has been Some time in Paris, a great number of people have been taken up as implicated there in, particularly among the returned emigrants. It is Said to have been ascertained that the Consul was to have been assassinated at the Theatre the inquiry is Still going on & persons are daily arrested.
Preparations for the descent as active as ever, but nobody knows when it is to be made. I have the honor to be Dear Sir With the highest respect & esteem Your most obt. hum: Servt
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 6 June. Draft and letterbook copy marked “No 100.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). For enclosure, see n. 1.



   
   The enclosure is an extract (2 pp.; docketed by Wagner as received in Livingston’s no. 100) from Graham to Livingston, 30 Jan. 1804, in which Graham stated that after the arrival about 1 Jan. of a ship Yrujo chartered in November, the Spanish government decided to increase the defenses of the colonies. Graham had learned that seven to nine thousand men would be sent out “almost immediately,” that the “prevailing opinion” was that they were for use against the U.S., that officials at Madrid were working “to pare down” the size of the U.S. purchase, and that the Spanish refused to believe that it was only Louisiana’s location that made it attractive and saw U.S. offers for the Floridas as further signs of U.S. ambition. He added that Spain greatly misunderstood the U.S. and that the situation was critical.



   
   Miscoded “fection.”



   
   Miscoded “Connecticut.”



   
   Miscoded “in.”


